Citation Nr: 1120431	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kenneth R. Lewis, Representative 


INTRODUCTION

The record indicates that in a rating decision dated on June 26, 2007, the RO denied the Veteran's claim of compensation under 38 U.S.C.A. § 1151 for a seizure disorder; declined to reopen the Veteran's previously denied claims of service connection for hypertension and a back, spine and neck disorder; and denied original claims of service connection for autonomic neuropathy, pancreatis, muscle atrophy, cardiovascular disease, and peripheral neuropathy.  


Although on June 28, 2007, the RO advised the Veteran of this rating decision, the notification letter to an address in zip code 30567 was returned to the RO as undeliverable.  In October 2007, the Veteran advised the RO that he was residing to an address in zip code 30529.  

In December 2008, the RO forwarded a letter to the Veteran advising him that it was pending development as to the claim presently at issue, and the Veteran's previously denied claims of service connection for hypertension and a back, spine and neck disorder; and denied original claims of service connection for autonomic neuropathy, pancreatis, muscle atrophy, cardiovascular disease, and peripheral neuropathy.  The claim as to a seizure disorder was not mentioned.  Although the Veteran also had a pending application for non-service-connected pension benefits, he withdrew that application by letter dated in January 2009.  

Because there is presently no record copy of the June 2007 rating decision notification letter being delivered to the Veteran, the RO must ascertain if the Veteran was so advised and if not, so notify the Veteran of its determination.  If the Veteran was advised of the June 2007 denials, the RO must provide a record copy of the rating decision for the inclusion in the claims folders.  That matter is therefore referred to the RO for appropriate action.  

The Veteran served on active duty from July 1963 to June 1967.

Due to a recent decision by the United States Court of Appeals for Veterans Claims (Court), the Board must again remand this matter for appropriate development.  The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel. In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report. In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in this matter.  

The Veteran has stated, and his service records confirm, that he did not serve in the Republic of Vietnam.

The Veteran entered the Air Force in July 1963, as a personnel specialist, which is an administrative position. The Veteran's July 1963 entrance examination includes a negative sugar test. The Veteran's service medical records are negative for diagnostic indications of type II diabetes mellitus or affiliated symptoms. An April 1967 separation examination includes a negative sugar test.
 
The record indicates that in early 1979, the Veteran applied for an extension of his delimiting date for educational benefits.  An April 1979 VA form 21-6796b ("Rating Decision") indicates that the Veteran contended that he was admitted to  St. Joseph's Hospital in 1972 or 1973 and diagnosed with diabetes mellitus and hypertension.  The Veteran had alleged in a separate submission that although his physician was James F. Acquilinio, M.D., the physician had left and his whereabouts were unknown.  While the records indicating such treatment are not contained in the claims folder, in 1979 the RO reported that St. Joseph's Hospital had provided a summary of treatment for a ganglion of the right wrist in 1974, and that Dr. Acquilinio's then examination of the Veteran had shown "fasting blood sugar within normal limits."  The RO noted that the Veteran was noted to have diabetes in 1972. 



Private treatment records from February and November 1973, the earliest medical evidence associated with the claims folder, contain the Veteran's reported history prior to that date. 

In a November 1973 medical record "history of the present illness" authored by Dr. Acquilinio, the physician reported that the Veteran:

" . . . was in good health until about one year ago when he was first seen by me because of headache, generalized malaise and easy fatigability.  He was found to have an elevated blood sugar as an out patient, at least three years ago, as well as hypertension.  He was never treated specifically for this until February of 1973 at which time he was admitted to the hospital for a complete workup which included a hypertensive intravenous pyelogram, urine culture, SMA, 24 hour urine for VMA, creatinine clearance, electrolytes and glucose tolerance test.  All of these were normal with the exception of the glucose tolerance test which revealed a fasting sugar of 102, one hour of 206, 2 hours 214, 3 hours 154, with one plus urine at one hour and two plus urine at 2 hours."

Pursuant to an August 2009 remand, the Veteran underwent a VA examination in November 2010 to ascertain if he incurred diabetes mellitus while on active duty from July 1963 to June 1967.  The VA examiner concluded that the finding of such a connection was "less likely than not."  

In March 2011, the Veteran submitted a letter authored by R. Philip Marler, MD, FACP. In substance, Dr. Marler observed that he had reviewed clinical records from St. Joseph's Hospital dated in the 1970 time frame and that from a review of "authoritative medical literature," diabetes onset occurred "anywhere from 7 to 15 years prior to the clinical diagnosis."  

Dr. Marler stated that at the time of the Veteran's pre-separation physical examination, "there was no evidence of any blood sugars that were done and labeled as a fasting value.  Also there were no glucose tolerance tests in either record," and that "it is not possible to confirm or discount the presence of diabetes mellitus from the blood sugars in either of these medical records."  

Dr. Marler concluded that from this data and literature, the Veteran's onset of diabetes was "in June 1966 or at some time prior to that."  Dr. Marler stated that such a findings was "entirely reasonable based on the current epidemiological knowledge."  

Under Savage, the Board will provide the Veteran with an opportunity to contact Dr. Marler and solicit any information relative to physician's citation of authoritative medical literature and current epidemiological knowledge which supports his opinion of a 1966 onset date of diabetes mellitus.  See also generally Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (among the factors in weighing medical opinion evidence is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data).    

As previously noted in the Board's prior actions, there are two underlying theories of entitlement argued by the Veteran:  (1)  that although he concedes he was not stationed in Vietnam or other locations where such exposure is presumed, he was exposed to the herbicide Agent Orange at some point during his stateside assignments to Wright-Patterson Air Force Base from December 1963 to January 1966; or to Glasgow Air Force Base, Montana from January 1966 to June 1967 under 38 C.F.R. §§ 3.307(a)(6)3.309(3)and/or (2) the presumptive service connection theory of entitlement that apart from his claimed exposure to herbicides,  his disorder was caused during or as a result of his Air Force service as chronic disease under 38 C.F.R. § 3.309(a).  

The Board has not undertaken review of the claim with regards to the Veteran's contention regarding herbicide exposure.  The Veteran may therefore submit any additional evidence, argument or any information regarding such claimed exposure.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has any additional and relevant evidence in support of his claim of service connection for diabetes mellitus, that is not currently of record, to include but not limited to:

a. The date and places of diagnosis and medical records so reflecting such information;

b. Any information as to claimed exposure to herbicides, to include but not limited to any information gained from an apparent archive at the Paul Laurence Dunbar Library, Wright State University, 3640 Colonel Glen Highway, Dayton, Ohio, 45435; and;

c. Any further information from Dr. Philip Marler identifying the authoritative medical literature and current epidemiological knowledge of diabetes including copies of such information.

2. After the passage of a reasonable amount of time or upon the Veteran's response, the RO/AMC will return the Veteran's claims folder (to include the Veteran's response to this remand, and any further information received from Dr. Marler) to the November 2010 VA examiner.  If the examiner is no longer employed by VA or is otherwise unavailable, the claims folder may be provided to a suitably qualified examiner who must review any and all information submitted, and provide an opinion as to whether the Veteran's diabetes mellitus was incurred in or as a result of active military service from July 1963 to June 1967.  

3. Apart from any appropriate instructions provided by the RO/AMC, the examiner is to be instructed that, independent of the question of herbicide exposure, diabetes mellitus as a chronic disease is subject to a grant of service connection if it becomes manifest to a degree of 10 percent or more within one year of separation from service.  

The examiner is to be further advised that as to diabetes, the law provides that symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10- percent degree). 38 C.F.R. § 3.307(c).

4. The RO/AMC must then readjudicate the issue on appeal. The RO/AMC's attention is drawn to 38 C.F.R. § 3.307(c), as above.  If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



